The opinion of the court was delivered by
Barrett, J.
The promise of the defendant was, that he would pay any claims that might come up against the plaintiff as administrator. This was not a promise to pay debts of another due to the plaintiff, but to pay debts that, as administrator, the plaintiff might be called on and compelled to pay. It was an original undertaking of indemnity by the defendant to the plaintiff upon fall consideration. The statute of Bauds does not affect it.
Haviland made claim against the plaintiff as such administrator. The evidence shows that it was at least questionable whether the plaintiff was not bound to pay it. The defendant, being notified of said claim, promised to take care of it if it should be sued, and was notified of the suit that was brought upon it against the plaintiff. In view of all this, he was precluded from objecting that it was not a claim against the plaintiff as administrator. The evidence tended to show that it was a claim that ought to be paid on the account of the estate, and that the defendant recognized it as such, by offering to pay a part of it.
The receipt of the plaintiff did not preclude other evidence of the purpose for which it was given. It does not constitute or import a contract as to anything thereafter to be doné, nor does it purport to cover any future transaction. The parol evidence was therefore properly admitted.
The plaintiff gave in evidence the assessment of the tax in question, made by the assistant assessor. The document itself is *164not produced, nor a copy of it. From what is stated in the exceptions in respect to it, it cannot be assumed that it was not a proper instrument of evidence to show the assessment. The receipt of the collector was the proper evidence of the payment of the tax. We find no ground for any exception taken in the'_case.
Judgment affirmed.